 

 

EXHIBIT 10(iii)(c.2)

 

EXXONMOBIL SUPPLEMENTAL PENSION PLAN

(Including Key Employee Supplemental Pension Plan)

Effective January 1, 2015

 

 

1. Purpose 

 

The purpose of this Plan is to provide payments of equivalent value from the
general assets of Exxon Mobil Corporation (“Corporation”) to those participants
in the ExxonMobil Pension Plan (“Pension Plan”) who, because of the application
of United States Internal Revenue Code (“Code”) sections 415 and 401(a)(17), are
precluded from receiving from Pension Plan funded assets all the payments to
which they would otherwise be entitled under the Pension Plan's formula.

 

 

2. Benefits 

 

2.1          Eligibility 

A person is eligible to receive benefits under this Plan only if the person
satisfies any of the following requirements:

(A)          The person becomes a retiree pursuant to section 4.1(A) (relating
to age, service and LTD-eligibility requirements) or section 4.1(D) (relating to
retiree grow-ins in connection with certain divestments) of the ExxonMobil
Common Provisions; or

(B)          The person becomes a qualified plans retiree within the meaning of
the ExxonMobil Pension Plan.

2.2          Benefit Formula

(A)          In General

Except as provided in paragraph (B) below with respect to former Mobil
employees, as defined in the ExxonMobil Common Provisions, (“Former Mobil
Employees”), as to any Pension Plan participant eligible for payment under this
Plan, the value of the payments under this Plan is an amount that when added to
the normal form amount that can be paid to the participant from the Pension
Plan's qualified funded assets, produces a sum equal to the total normal form
amount to which the participant would be entitled computed under the Pension
Plan formula applicable to that participant disregarding any reductions,
restrictions, or limitations brought about by the application of Code sections
415 and 401(a)(17), reduced, but not below zero, by the following amounts:

(1)           the amount, if any, payable to the participant under the
ExxonMobil Key Employee Supplemental Pension Plan, and

(2)           the amount, if any, payable to the participant under the
ExxonMobil Key Employee Additional Payments Plan that is not applied as an
offset against the participant's benefit under the ExxonMobil Additional
Payments Plan.

Where relevant, this computation is performed after taking into account any
entitlement the participant may have under the Overseas Contributory Annuity
Plan. The resulting benefit is expressed in the form of a monthly
five-year-certain and life annuity for the life of the participant commencing at
the participant’s age 65 (“Normal Retirement Age”).

(B)          Benefit Formula for Former Mobil Employee

The payments under this Plan for Former Mobil Employees who retire with
eligibility for Incentive Pension Benefits under the ExxonMobil Additional
Payments Plan shall be the amounts determined under paragraph (1) below and, if
applicable, paragraph (2) below.

(1)           In General

The amount benefit determined under this paragraph (1) shall be the lesser of:

(a)           the amount of the person’s benefit otherwise determined under
paragraph (A) above, or

(b)           the excess if any of the person’s Overall Benefit Objective as
described in section 2.3(B) of the ExxonMobil Additional Payments Plan, over the
sum of the person’s benefit under the ExxonMobil Pension Plan (including any
Pre-Social Security Benefit) and the person’s Incentive Pension Benefit and
Nonqualified PSSP Benefit, if any, as determined under the ExxonMobil Additional
Payments Plan,

expressed in the form of a monthly five-year-certain and life annuity for the
life of the participant commencing at the participant’s Normal Retirement Age.

(2)           Nonqualified PSSP Benefits

1 

--------------------------------------------------------------------------------

 

The amount of a person’s benefit determined under this paragraph (2) shall be
the amount, if any, of any Nonqualified PSSP Benefit determined for such person
under the terms of the ExxonMobil Additional Payments Plan.

 

2.3          Offsets for Other Pension Benefits

A person’s benefit determined under section 2.2 shall be offset, but not below
zero, by any benefit payable to the person under (A) an offsetting pension that
is not qualified under the terms of the U.S. Internal Revenue Code, (B) a
separation payment offset, or (C) a non-U.S. governmental pension offset, as
such terms are defined under the ExxonMobil Pension Plan.

 

2.4          Plan Administrator Discretion

The procedure for calculating the benefit for former Mobil employees under
section 2.2 above, and for determining the application of the offsets for other
pension benefits under section 2.3 above, shall be determined in the sole and
exclusive discretion of the Plan Administrator.

 

 

3. Payment of Benefits

 

3.1          Timing of Payment

(A)          In General

Except as provided in paragraph (B) or (C) below, payment of the benefit
described in article 2 above shall occur as soon as practicable following the
later to occur of the following:

(1)           the person’s retirement from ExxonMobil;

(2)           in the case of a person who, immediately prior to his or her
retirement, has a Classification Level of 36 or above (“Key Employee”), the
six-month anniversary of the person’s retirement;

(B)          Retirement Prior to Age 55

In the case of a person who retires from ExxonMobil on account of long-term
disability prior to the first of the month in which the person attains age 55,
payment of the benefit described in article 2 above shall occur on the first of
the month in which the person attains age 55, or as soon as practicable
thereafter.

 

3.2          Reduction for Early Commencement

If payments under this Plan commence prior to the month in which the person
reaches Normal Retirement Age, they are reduced by applying the early
commencement factors specified under the Pension Plan for a benefit commencing
at the person’s then age.

 

3.3          Form of Payment

Payment of the benefit described in article 2 above shall be made in a lump sum
that is the actuarial equivalent of the five-year-certain and life annuity
calculated under section 2.2(A) or 2.2(B)(1) or the actuarial equivalent of the
PSSP benefit calculated under 2.2(B)(2). For this purpose, actuarial equivalence
shall be determined by the Plan Administrator using the factors and procedures
that are used for the calculation of the lump-sum payment option under the
Pension Plan.

 

3.4          Adjustment for Key Employees

If payment of a Key Employee’s benefit is delayed for six months following
termination or retirement because of the requirement set out in section
3.1(A)(2) above, then instead of the lump-sum benefit calculated under section
3.3 above, the person shall receive a lump-sum benefit equal to the greater of
the following:

(A)          The lump-sum payment that would otherwise have been calculated for
the person under section 3.3 above as if he were not a Key Employee, based on
the payment date that would have applied to the individual if he were not a Key
employee and on the actuarial factors applicable as of such date under the
ExxonMobil Pension Plan, plus interest for the period of delayed payment; or

(B)          A lump-sum that is the actuarial equivalent of the person’s
five-year-certain and life annuity calculated as of the delayed payment date and
using the actuarial factors applicable as of the six-month anniversary of the
person’s retirement date.

Interest shall be credited under paragraph (A) above, at a rate equal to the
Citibank prime lending rate in effect on the date the person separates from
employment.

 

 



2 

--------------------------------------------------------------------------------

 

4. Death Benefit

 

4.1          Benefits Payable On Account of Death

(A)          In General

In the event a portion of a pension death benefit or a “career annuity subject
to deferred commencement that commences by reason of death” that becomes payable
under the terms of the Pension Plan on account of the death of a participant
cannot be paid from the Pension Plan because of the application of Code sections
415 and 401(a)(17), a lump-sum death benefit of equivalent value shall be paid
to the participant’s beneficiary (as determined under section 4.2 below) under
this Plan. For this purpose, equivalent value shall be determined by the Plan
Administrator using the factors and procedures that are used for the calculation
of similar benefits under the Pension Plan.

(B)          Excluded Benefits

Neither the Qualified Joint and Survivor Annuity payment option, nor the
Surviving Spouse Annuity benefit, as such are provided for under the Pension
Plan, are provided as benefits under this Plan.

 

4.2          Designation of Beneficiaries

(A)          In General

A person may name one or more designated beneficiaries to receive the benefits
payable under this Plan under section 4.1 above in the event of the person's
death. Beneficiary designations shall be made in accordance with such procedures
as the Plan Administrator may establish. Spousal consent to any designation is
not required.

(B)          Default Beneficiaries

(1)           In General

If no specific designation is in effect, the deceased’s beneficiary is the
person or persons in the first of the following classes of successive
beneficiaries living at the time of death of the deceased:

(a)           spouse;

(b)           children who survive the participant or who die before the
participant leaving children of their own who survive the participant;

(c)           parents;

(d)           brothers and sisters who survive the participant or who die before
the participant leaving children of their own who survive the participant.

If there are no members of any class of such beneficiaries, payment is made to
the deceased's executors or administrators.

(2)           Allocation among Default Beneficiaries

If the same class of beneficiaries under paragraph (1) above contains two or
more persons, they share equally, with further subdivision of such equal shares
as next provided. In class (b), where a child dies before the participant
leaving children who survive the participant, such child's share is subdivided
equally among those children. In class (d), where a brother or sister dies
before the participant leaving children who survive the participant, such
brother or sister's share is subdivided equally among those children.

(3)           Definitions 

For purposes of this section 4.2, "child" means a person's son or daughter by
legitimate blood relationship or legal adoption; "parent" means a person's
father or mother by legitimate blood relationship or legal adoption; "brother"
or "sister" means another child of either or both of one's parents.

 

 

5. Miscellaneous 

 

5.1          Administration of Plan

The Plan Administrator shall be the Manager, Compensation, Benefit Plans and
Policies, Human Resources Department, Exxon Mobil Corporation. The Plan
Administrator shall have the right and authority to conclusively interpret this
Plan for all purposes, including the determination of any person’s eligibility
for benefits hereunder and the resolution of any and all appeals relating to
claims by participants or beneficiaries, with any such interpretation being
conclusive for all participants and beneficiaries.

 

5.2          Nature of Payments

Payments provided under this Plan are considered general obligations of the
Corporation.

 

5.3          Assignment or Alienation

3 

--------------------------------------------------------------------------------

 

Except as provided in section 5.5 below, payments provided under this Plan may
not be assigned or otherwise alienated or pledged.

 

5.4          Amendment or Termination

The Corporation reserves the right to amend or terminate this Plan, in whole or
in part, including the right at any time to reduce or eliminate any accrued
benefits hereunder and to alter or amend the benefit formula set out herein.

 

5.5          Forfeiture of Benefits

No person shall be entitled to receive payments under this Plan and any payments
received under this Plan shall be forfeited and returned if it is determined by
the Corporation in its sole discretion, acting through its chief executive or
such person or committee as the chief executive may designate, that a person
otherwise entitled to a payment under this Plan or who has commenced receiving
payments under this Plan:

(A)          engaged in gross misconduct harmful to the Corporation,

(B)          committed a criminal violation harmful to the Corporation,

(C)          had concealed actions described in paragraph (A) or (B) above which
would have brought about termination from employment thereby making the person
ineligible for benefits under this Plan,

(D)          separated from service prior to attaining Normal Retirement Age
without having received from the Corporation or its delegatee prior written
approval for such termination, given in the sole discretion of the Corporation
or its delegatee and in the context of recognition that benefits under this Plan
would not be forfeited upon such termination, or

(E)           had been terminated for cause.

 

 

 

 

4 

--------------------------------------------------------------------------------

 

KEY EMPLOYEE SUPPLEMENTAL PENSION PLAN

 

 

K1. Purpose 

 

This Plan provides payments from the general assets of Exxon Mobil Corporation
(“Corporation”) to those persons who, as of December 31, 1993,

(A)          were classified at level 36 or above,

(B)          were age 50 and above, and

(C)          were participants in the Annuity Plan of Exxon Corporation
(“Annuity Plan”) and who, because of the application of United States Internal
Revenue Code (“Code”) sections 415 and 401(a)(17), would have been precluded
from receiving from Annuity Plan funded assets all the payments to which they
would otherwise be entitled under the Annuity Plan's formula.

This Plan expresses the Corporation's commitment to provide such equivalent
payments and sets forth the method for doing so.

 

 

K2. Benefits 

 

K2.1       Benefit Formula

As to any participant eligible for payment under this Plan, the value of such
payments shall be an amount that when added to the normal form amount that could
have been paid to the participant from the Annuity Plan's qualified funded
assets, produces a sum equal to the total normal form amount to which the
participant would have been entitled computed under the Annuity Plan formula
applicable to that participant as of December 31, 1993, disregarding any
reductions, restrictions, or limitations brought about by Code sections 415 and
401(a)(17). Where relevant, all computations will take into account any
entitlement the participant may have under the Overseas Contributory Annuity
Plan. A participant in this Plan shall have a non-forfeitable right to this
amount.

 

K2.2       Benefit Payable On Account of Death

(A)          Death Benefit

In the event a pension death benefit is payable under the terms of the
ExxonMobil Pension Plan (“Pension Plan”) on account of the death of a
participant, a death benefit shall be payable under this Plan equal to the
lump-sum value of the benefit that would have been payable under section K2.1
above to the participant if the participant had not died but had terminated
employment and had elected to commence his or her benefit as of the date of
death.

(B)          Deferred Annuity Death Benefit

In the event a “Career Annuity subject to deferred commencement that commences
by reason of death” is payable under the terms of the Pension Plan on account of
the death of a participant, a similar benefit shall be payable under this Plan
based on the benefit that would have been payable under section K2.1 above to
the participant if the participant had not died.

(C)          Calculation Methodology

The exact nature and amounts of any benefit payable under paragraph (A) or (B)
shall be determined under a methodology established from time to time by the
Plan Administrator.

(D)          Excluded Benefits

Specifically excluded from coverage and entitlement under this Plan are:

(1)           the legally mandated Qualified Joint and Survivor Annuity, and

(2)           the right to elect a Surviving Spouse Annuity

as such are established for married participants in the Pension Plan.

 

 

K3. Beneficiaries 

 

K3.1       Designation of Beneficiaries

A person entitled to receive benefits under this Plan may name one or more
designated beneficiaries to receive the benefits payable under this Plan under
section K2.2 above in the event of the person's death in accordance with such
procedures as the Plan Administrator may establish. Spousal consent to any
designation is not required.

 

K3.2       Default Beneficiaries

(A)          In General

If no specific designation is in effect, the deceased’s beneficiary is the
person or persons in the first of the following classes of successive
beneficiaries living at the time of death of the deceased:

5 

--------------------------------------------------------------------------------

 

(1)           spouse;

(2)           children who survive the participant or who die before the
participant leaving children of their own who survive the participant;

(3)           parents;

(4)           brothers and sisters who survive the participant or who die before
the participant leaving children of their own who survive the participant.

If there are no members of any class of such beneficiaries, payment is made to
the deceased's executors or administrators.

(B)          Allocation among Default Beneficiaries

If the same class of beneficiaries under paragraph (A) above contains two or
more persons, they share equally, with further subdivision of such equal shares
as next provided. In class (2), where a child dies before the participant
leaving children who survive the participant, such child's share shall be
subdivided equally among those children. In class (4), where a brother or sister
dies before the participant leaving children who survive the participant, such
brother or sister's share shall be subdivided equally among those children.

(C)          Definitions 

For purposes of this section K3.2, "child" means a person's son or daughter by
legitimate blood relationship or legal adoption; "parent" means a person's
father or mother by legitimate blood relationship or legal adoption; "brother"
or "sister" means another child of either or both of one's parents.

 

 

K4. Payment of Benefits

 

K4.1       Commencement of Benefits

(A)          In General

Payments under this Plan occur at the same time as payments under the ExxonMobil
Supplemental Pension Plan commence.

(B)          Reduction for Early Commencement

If payments under this Plan commence prior to the month in which the person
reaches age 65, they are reduced by applying the early commencement factors for
retirees set forth in the Pension Plan for a normal maturity age of 65. For all
actuarial purposes, this monthly amount paid as a five-year certain life annuity
is deemed the normal form amount.

 

K4.2       Form of Payment

Payments under this Plan shall be made in the form of a lump sum that is the
actuarial equivalent of the five-year-certain and life annuity in which the
normal form of benefit is expressed. For this purpose, actuarial equivalency
shall be determined by the Plan Administrator using the factors used for
comparable determinations under the Pension Plan.

 

 

K5. Miscellaneous 

 

K5.1       Administration of Plan

The Plan Administrator shall be the Manager, Compensation, Benefit Plans and
Policies, Human Resources Department, ExxonMobil Corporation. The Plan
Administrator shall have the right and authority to conclusively interpret this
Plan for all purposes, including the determination of any person’s eligibility
for benefits hereunder and the resolution of any and all appeals relating to
claims by participants or beneficiaries, with any such interpretation being
conclusive for all participants and beneficiaries.

 

K5.2       Nature of Payments

Payments provided under this Plan shall be considered general obligations of the
Corporation.

 

K5.3       Assignment or Alienation

Payments provided under this Plan may not be assigned or otherwise alienated or
pledged.

 

K5.4       Amendment or Termination

The Corporation reserves the right to amend or terminate this Plan, in whole or
in part, so long as the amendment does not deprive any person of the
non-forfeitable right to benefits specifically granted in this Plan.

 

6 

--------------------------------------------------------------------------------